Citation Nr: 1432992	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-36 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to July 1996. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).

Although the Veteran requested a hearing before a traveling member of the Board in his December 2011 substantive appeal, related to issues previously on appeal, he withdrew that request in October 2011 correspondence.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704 (e) (2013).

The claim of entitlement to service connection for a left knee disability, among other claims, was previously before the Board in July 2013, and the Board remanded the claim for additional development.  The claim has been returned to the Board for appellate review.  

Additionally, Board notes that the electronic record in Virtual VA contained a misfiled document, specifically document identification number 44626775310, pertaining to VA treatment records of another Veteran.  It does not appear that these records were relied upon by the RO in any adjudication, and it has no bearing on the present actions of the Board.  Thus any error created by the submission of these records is harmless; however, such should be associated with the proper Veteran.  


FINDING OF FACT

The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's left knee disability, diagnosed as patellofemoral syndrome and degenerative joint disease, was incurred during active duty.



CONCLUSION OF LAW

The criteria for service connection for a left knee disability, diagnosed as patellofemoral syndrome and degenerative joint disease, are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this decision, the Board grants service connection for patellofemoral syndrome and degenerative joint disease of the left knee.  This award represents a grant of the issue on appeal.  Therefore, VA's duty to notify and assist is rendered moot.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with the Board's directives in the July 2013 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Throughout the pendency of the appeal, and specifically during the January 2007 VA examination, the Veteran has primarily asserted that bilateral knee disability had onset in service, when during night training, he fell and jammed both knees.  

The Veteran satisfies the existence of the present disability standard with regard to his left knee disability.  The September 2013 VA examiner noted current x-rays revealed minimal degenerative joint disease.  A diagnosis of bilateral knee patellofemoral syndrome was also provided in a January 2007 VA examination report and was continued in a June 2009 VA examination report.  VA treatment records, including a June 2011 record, noted a past medical history of osteoarthritis of the knees.  Other VA treatment records, including a January 2010 VA treatment record, assessed osteoarthrosis involving the knee, although it is not clear which knee this refers to.  A June 2007 VA treatment record assessed arthralgia of the left knee.  January 2007 VA imaging noted borderline patella alta of the left knee.  The Veteran had a left knee arthroscopy in March 2003 which found mild osteoarthritis of the left knee, grade III chondral lesion medial femoral condyle, degenerative fraying of the lateral meniscus and partial tear of the posterior horn of the lateral meniscus, small loose cartilaginous body and mild synovitis.  Thus, the Board finds that a current disability, best characterized as patellofemoral syndrome and degenerative joint disease, has been demonstrated.  The question remaining for consideration is whether the Veteran's current disability of patellofemoral syndrome and degenerative joint disease is related to service.

The evidence of record supports a finding that the Veteran sustained an injury to his knees in service.  Specifically, a July 1996 service treatment record documents problems with the Veteran's right knee but also notes the Veteran will likely need anteroposterior and lateral testing for both knees.  Also of record is an unsigned and undated statement, received by VA in March 2006, from H. M., which stated that she served at the same recruiting station that as the Veteran for over two years and in 1993 the Veteran was unable to run because of his knees.  Another undated but signed statement, received by VA in March 2006, from R. J., noted that he served with the Veteran from September 1988 to June 1991 and he had joked with the Veteran about his back and knee injuries and specifically, during one occasion while driving together, they had to stop every hour because of the Veteran's knees and back.  This supports the Veteran's statements that his left knee disability onset during service.  As discussed in depth below, the Board finds no reason to doubt the credibility of the statements from the Veteran regarding his left knee problem.  Thus, the element of an in-service injury or disease is met.
 
The Veteran was afforded a VA examination in September 2013 for this claim, pursuant to the July 2013 Board remand, in order to obtain current clinical findings and a nexus opinion.  As to the origin of the Veteran's left knee disability, the September 2013 VA examiner opined that the Veteran's left knee condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The September 2013 VA examiner opined that there was no evidence that the Veteran injured his left knee during service because there was evidence of a right knee injury, but not a left knee injury.  The September 2013 VA examiner also noted that, after service, the Veteran worked over 10 years in a job where he was on his feet.  The September 2013 VA examiner also stated that the Veteran's x-rays subsequent to service were normal and if the Veteran had been injured there would have been prior x-ray findings.  Finally, the September 2013 VA examiner stated that the current finding of minimal degenerative joint disease was compatible with age and the current examination was benign except for limitation of terminal flexion.  

The September 2013 VA examiner's opinion tends to weigh against the claim; however, notably, the September 2013 VA examiner did not address the Veteran's recollection that his left knee problems first onset during service and have continued since service.  Moreover, the Board notes that the Veteran had complaints of left knee pain after service, including at a March 1998 VA examination, conducted less than two years after separation from service, which noted the Veteran reported chronic bilateral knee pain that involved aching, popping and some swelling since service.  Additionally, the Board notes that the Veteran received diagnoses for a left knee disability prior to September 2013 VA examination, as detailed above.   Significantly, with respect to post-service employment, the Veteran, in a June 2001 claim, reported that because his job required standing 8 hours with steel toe boots he had to soak his knees every other night, thus the Veteran indicated that his post-service employment was difficult with respect to his left knee.  

The Veteran filed an initial claim for a left knee disability in March 1998 less than two years after separation from service.  During VA examinations in March 1998, January 2007, June 2009 and September 2013 the Veteran reported left knee problems and symptoms during and since service.  While the Veteran's statements are not perfectly consistent in the details, overall they show that the Veteran maintains his left knee problem onset during service.  Moreover, as described above, statements from the Veteran's in-service co-workers also provide evidence of bilateral knee problems during service.  

In adjudicating a claim the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Veteran is competent to report that he experienced left knee pain, popping and swelling during and since service, as they are based on his experience and personal knowledge that come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Likewise, other eyewitnesses of record are competent to report what they saw and heard.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a veteran and other persons can attest to factual matters of which they had first-hand knowledge).  

Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  In this case, the Board finds no reason to believe that the statements of the Veteran and the witness statements are less than credible.  

Thus, evidence tends to show a continuity of left knee pain and other related symptoms during and since active service.  As the evidence shows that the Veteran presently has degenerative changes of the left knee, 38 C.F.R. § 3.303(b) is a possible avenue for substantiating the claim because arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a).  Accordingly, as there is no evidence of an intercurrent cause, the Board finds that the Veteran has a left knee disability, which onset during active service based on a continuity of symptomatology.  Thus, the Board concludes that service connection is warranted for a left knee disability, diagnosed as patellofemoral syndrome and degenerative joint disease.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

ORDER

Entitlement to service connection for a left knee disability, diagnosed as patellofemoral syndrome and degenerative joint disease, is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


